The examiner reviewing your application at the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to examiner Sarae Bausch.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in response to applicants correspondence mailed 06/30/2022.  

Election/Restrictions
Applicant’s election of group I, species SOX2, MEKi, and Selumetinib in the reply filed on 06/30/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/30/2022.
Drawings
The drawings are acceptable. 





Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites “Method for the determination” however the claim should start with “A method for the determination”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities: claim 2 recites in step a) “comprising or consisting of cancer of tumor cells”.  The claim should recite “comprising or consisting of cancer or tumor cells”.  Appropriate correction is required. 
Claim 9 is objected to because of the following informalities: claim 9 recites MEKi is AZD6244, trametinib, selumetinib, cobimetinib, binimetinib, MEK162, RO5126766, GDC-0623, PD 0325901, CI-1040, PD-035901, hypothemycin or TAK-733.  AZD6244 and selumetinib are the same MEKi and the recitation of both AZD6244 and selumetinib is redundant.  This objection could be overcome by deleting AZD6244 and reciting only  selumetinib for example.  

Improper Markush

Claims 5 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
The Markush grouping of SOX2, Nanog, OCT4, FGF4, FBX15, FOXP4, KLF9, CD24, CD271, CD36, ITLN2, TNFSF12, NOX3, CLEC7A, ACYAPI, UNC5C, UNC5D, MUC16, VAV3, FOXD3, VGLL3, ALPP, C3, F2R, ENPP2, ETV4, NTNG1, NTRK2, ROBO1 and ROBO2 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use.
The members of the improper Markush grouping do not share a substantial feature and/or common use that flows from the substantial structural feature because each member of the genes are structurally unique relative to one another.  There is no disclosed common substantial structural feature and the genes do not share a single structural similarity, as each gene represents a different protein that has no substantial common protein or nucleotide sequence.  The only structurally similarity present is that each gene comprises nucleic acid molecules.  The fact that the genes comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising a nucleotide alone is not essential to the common activity of being correlated to drug resistance.  Accordingly while the different genes are asserted to have the property of being indicative of cancer drug resistance it is not clear from their very nature or from the prior art that all of them possess this property. The nature of different genes is that they are differently expressed in different disorders and each of the genes are expressed and involved in different biological pathways. . Following this analysis, the claims are rejected as containing an improper Markush grouping.  
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions without significantly more. The claims recite a law of nature and an abstract idea that include mental processes. This judicial exception is not integrated into a practical application because the additional elements recited in the claims do not integrate the abstract idea. 
The following three inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? Yes all of the claims are directed to methods.
Step 2A.  Is the claim directed to a law of nature, a natural phenomenon or an abstract idea (judicially recognized exception)?
Claims 1-9 are directed to abstract ideas.
With regard to claim 1 and 2, the wherein clause is directed to a mental process.  The wherein clause in both claim 1 and claim 2 require a comparison of the expression level determined in step b to expression level determined in step c to make the conclusion of development of resistance to a chemical substance by a cancer or tumor cell.  The practitioner necessarily need to perform a comparison in order to determine that there is an elevated expression level in the wherein clause.   For example the wherein clause encompasses embodiments in which a practicioner evaluates a subject’s gene expression to ascertain that the expression level is elevated and indicative of development of resistance to the chemical substance.  
Claims 1-9 are directed to a law of nature. 
With regard to claims 1 and 2, the claims recite a naturally occurring thing or natural phenomenon which is a natural principle: an asserted correlation between elevated expression level and development of resistance to a chemical substance by a cancer or tumor cell.  This conclusion is supported by the recited purposed of the claimed method as set forth in the preamble of claim 1 and claim 2 and wherein clause of wherein an elevated expression level determined in b) compared to the expression level determined in c) is indicative of the development of resistance to the chemical substance.  
Step 2B:  Does the claim recite additional elements that amount to significantly more than the judicial exception? No.
With regard to claim 1 and 2, the additional elements recited in the claim do not integrate the judicial exception.  Specifically the step of exposure of one or more samples comprising or consisting of cancer or tumor cells obtained from the subject diagnosed with cancer to a chemical substance, determining the expression level of a gene associated with the development of cancer drug resistance in the sample, and determining the expression level of the same gene in one or more samples from the subject diagnosed with cancer that is not exposed to the chemical substance is generically recited within claim 1 and claim 2.  The generic recitation of exposure of one or more samples comprising cancer or tumor cells to a chemical substance, determining expression level of a gene associated with development of resistance and determining the expression level of the same gene that is not exposed to the chemical substance does not add a meaningful limitation to the abstract idea or natural law because it does not apply or use the judicial exception in a meaningful way beyond generally linking the use of the expression levels and further encompass additional mental analysis to determine increased expression to determine chemical substance resistance.  Neither claim 1 or claim 2 require a specific disease or subject to be treated. 
With regard to claim 3 and 4, the claims limit the sample type.  Claims 5-6 limit the gene to SOX2.  Claim 7 lists many different cancers.  Claim 8-9 limit the chemical substance to MEKi, selumetinib.  These additional limitations are well-understood, routine, and conventional activities in the art.  The obtaining gene expression merely instructs a scientist to use well established, routine and conventional expression analysis techniques to gather data necessary for determining drug resistance.  There is no combination of elements in this step that distinguishes it from well-understood, routine and conventional data gathering activity engaged in by scientists prior to applicant’s invention and at the time the application was filed.  The specification teaches that gene expression levels may be determined using any technique known in the art (see pg. 19, lines 6-10).  Additionally, many cited prior art references in this record demonstrate that these techniques were conventional at the time of the invention.  Further, Rothenberg (2016, cited on IDS), Flueckinger (2016, cited on IDS) and Ambrosia (WO2015/035146) demonstrates it was routine, well-known and conventional in the art to determine gene expression to determine drug resistance, including SOX2 expression and MEKi inhibitor selumetinib resistance.  The claim limitations are general data gathering and analysis methods that were well-known, routine and conventional in the art, but not practical method steps that serve to create a method that is significantly different than the judicial exception which the claims recite.  Thus, the claim as a whole does not amount to significantly more than the exception itself.   Consideration of the additional elements as a combination also adds no other meaningful limitations to the exceptions not already present when the elements are considered separately because the steps of the claim merely direct one to gather data necessary to implement the abstract steps step using widely used conventional techniques.  
Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rothenberg (2015, cited on IDS).
With regard to claim 1, 3, 5-7 Rothenberg teaches obtaining HCC827 lung cancer cells, exposing the lung cancer cells to erlotinib (chemical substance) followed by mRNA isolation and expression analysis (see pg. 2) (claim 7, lung cancer).  The cell lines were derived from tumor biopsies (claim 3).   Rothenberg teaches SOX2  was induced following treatment with erlotinib but not when the cells were treated with cytotoxic chemotherapy (claim 5-6, SOX2).  
With regard to claim 2, Rothenberg teaches treating mice with lung cancer with erlotinib (previously diagnosed patient with cancer).  Rothenberg teaches SOX2 expression in mock treated tumors was low but SOX2 expression was increased after treatment with erlotinib(chemical substance) (degerming resistance to chemical substance by elevated expression level) (see pg. 5). 
Claims 1-4, 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ambrosini (WO2015/035146 A2, cited on IDS).
With regard to claim 1 and 2, Ambrosini teaches obtaining a sample of cancer, determining in the sample whether cells of the cancer contain an increased level relative to a responder cancer cell of mRNA where if the level of gene is increased MEK inhibitor would not have an anti-cancer effect on the cancer (see pg. 10). Ambrosini teaches tumor biopsies were collected from patients with melanoma before and after 14 days of selumetinib treatment.  Ambrosini teaches total RNA was extracted and RNA expression was measured.  Ambrosini teaches genes that were upregulated in both pre and post treatment specimens and teaches samples that were non-responders (resistance) were upregulated (see 6.1, pg. 32 and 6.2, pg. 34).  Ambrosini teaches exposure of samples to selumetinib treatment.  Ambrosini teaches determining expression level of the same gene before and after selumetinib treatment in patients with melanoma. Additionally, Ambrosini teaches exposure of cells obtained from melanoma cell line (sample consisting of tumor cells) to selumetinib and teaches cell lines were analyzed for gene expression before and after treatment and over time.  Ambrosini teaches expression increased and indicated resistance (see pg. 35-36)
With regard to claim 3-4, Ambrosini teaches cells for testing include a biopsy sample an
a blood sample (see lines 9-12, pg. 8). 
With regard to claim 7, Ambrosini teaches cancers include melanoma, breast, cancer,
colon cancer, lung cancer, liver cancer (see 5.2, pg. 7). 
With regard to claim 8-9, Ambrosini teaches MEK inhibitors, including selumetinib (see 5.3, pg. 7). 
Claims 1-3, 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flueckiger (EACR24, European Journal of Cancer, 61, Suppl 1, (July 2016), S206, cited on IDS).
Flueckiger teaches obtaining before and after biopsy samples of melanoma patients treated with BRAF/MEKi combination therapy.  Flueckinger teaches obtaining human melanoma cells and exposure to BRAF/MEKi combination therapy.  Flueckinger teaches SOX2 positive cell population in vivo and increased expression in cells after treatment with BRAF/MEKi therapy indicating a role for SOX2 in drug resistance.  Therefore, Flueckinger teaches exposure of one or more samples of tumor cells to a chemical substance, BRAF/MEKi, determining expression of SOX2 and determining increased expression of SOX2 after exposure indicating drug resistance.  Further Flueckinger teaches samples obtained from biopsy (claim 3), SOX2 expression (claim 4-5), melanoma (claim 7), and MEKi inhibitor (claim 8).   

Conclusion
No claims are allowable.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912. The examiner can normally be reached M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAE L BAUSCH/Primary Examiner, Art Unit 1634